EXHIBIT 10.6
 
LOAN AGREEMENT
 
Between
________________________________
(hereinafter referred to as the “Lender”)

And
 
Palmdale Executive Homes Corp.
6767 W. Tropicana Ave., Suite 207
Las Vegas, NV 89103 USA .
(hereinafter referred to as the “Borrower”)
 
The Lender grants to the Borrower a loan in the amount of US$75,000
(seventy-five thousand US Dollars)

On the following terms and conditions:
 
Tenor, interest, maturity, repayments
 
At the request and for the account of the Borrower, the Lender has made
available the above-mentioned loan on the terms and conditions stated below.

The Borrower shall pay interest on the loan at a rate of 8.00% (in words: eight
percent) per annum as from the date of disbursement.
 
Repayment of the loan will be on August 25, 2013.

The loan period can be extended by agreement of both parties.
 
The borrower is entitled to repay this loan before the date stated above totally
or partially-principal and interest under condition that the Lender will receive
in written notice five working days prior to the value date.
 
Default
 
The loan, together with accrued interest, will become due and payable
immediately in the event of non-payment of all or only part of principal and/or
interest on due date, or through failure of the Borrower to comply with the
terms of this loan or if the Borrower should be subject to enforcement
proceedings or liquidation or arrangement procedures or have a receiver
appointed for any of his assets.
 
 
1

--------------------------------------------------------------------------------

 

Expenses
 
All stamp duty and other fiscal charges, if any, payable in respect of this loan
or any payments made hereunder and all legal and other expenses incurred by or
on connection with this loan shall be for account of the Borrower.
 
Warranty
 
The Borrower warrants that all necessary approvals, if any, have been obtained
and that this agreement is legally binding and enforceable obligation.
 
Law and forum selected
 
This agreement shall be governed and construed according to the laws of the
State of Nevada. Place of jurisdiction is Reno.
 
Effectiveness
 
This agreement shall become effective upon the receipt of one original copy of
this loan agreement by each party.
 
Amendments
 
Any amendments and modifications to this agreement shall be made in writing.
 
August 25, 2012
 
 
             
Palmdale Executive Homes Corp.
 
(the “Lender”)
   
(the “Borrower”)
  (Signed by authorized person)     (Signed by authorized person)  

 
 
2

--------------------------------------------------------------------------------